Citation Nr: 0817415	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for cervical 
radiculopathy and degenerative joint disease.  


REPRESENTATION

Veteran represented by:	The American Legion 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1980 to July 1984.  He then served in the Air National 
Guard from July 1984 to January 1999. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In December 2007, the Board received additional evidence, and 
the veteran waived the waiver the right to have the evidence 
initially considered by the RO.  And the Board accepts the 
evidence beyond the 90 day period for filing additional 
evidence directly to the Board for good cause shown on motion 
by the veteran's representative. 

The reopened claim of service connection for cervical 
radiculopathy and degenerative joint disease is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In rating decision, dated in May 1999, the RO denied the 
veteran's claim of service connection for cervical 
radiculopathy and degenerative joint disease; after the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination. 

2. The additional evidence present since the rating decision 
of May 1999 relates to an unestablished fact necessary to 
substantiate the claim of service connection for cervical 
radiculopathy and degenerative joint disease.  




CONCLUSIONS OF LAW

1. The rating decision, dated in May 1999 by the RO, denying 
the claim of service connection for cervical radiculopathy 
and degenerative joint disease, became final.  38 U.S.C.A § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2007).

2. The additional evidence presented since the rating 
decision of May 1999 by the RO, denying the claim of service 
connection for cervical radiculopathy and degenerative joint 
disease, is new and material, and the claim of service 
connection for cervical radiculopathy and degenerative joint 
disease is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

New and Material Evidence Claim 

As the application to reopen the claim of service connection 
for cervical radiculopathy and degenerative joint disease is 
resolved in the veteran's favor, further discussion of VCAA 
compliance is not required. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

The RO originally denied the claim of service connection for 
cervical radiculopathy and degenerative joint disease, in May 
1999, because the disabilities were not shown during service. 

After the veteran was notified of the adverse determination 
and of his procedural and appellate rights, he did not appeal 
the rating decision.  By operation of law, the rating 
decision, denying the original claim of service connection 
became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  



Evidence Previously Considered

The service medical records show that in September 1982 the 
veteran was seen for a complaint of constant daily headaches.  
The veteran thought that cracking his neck, which he did 
frequently, was related to his headaches.  After an 
examination, the assessment was tension headaches.  X-rays of 
the cervical spine revealed that the vertebrae and 
intervertebral spaces were of satisfactory height.   The 
facets were in good alignment.  No bony cervical ribs were 
seen. The impression was a normal cervical spine.  Later in 
September 1982, the veteran continued to complain of 
headaches and of chronic neck stiffness.  There was history 
of a questionable whiplash injury.  After an examination, the 
assessment was to rule out bruxism and musculoskeletal 
headaches secondary to a whiplash injury.  The final 
assessment was musculoskeletal headaches, probably tension 
induced with vascular throbbing.  

Medical records of the Air National Guard disclose that from 
1989 to 1993 the veteran denied any neck pain and stiffness 
or pain in the arms and hands.  In 1996 and 1997, he also 
denied any current medical problems. 

On VA medical examination in November 1998, the veteran 
stated that since 1983 he had noticed that when he sneezed he 
had severe pain in his neck which radiated into his arms and 
that he had mentioned this to examiners in the past, but no 
definite studies had been done.  X-rays revealed degenerative 
joint disease, but not degenerative disc disease.   The 
pertinent diagnosis was a history of neck pain with 
radiculopathy with X-ray evidence of degenerative joint 
disease.  

New and Material Evidence Claim 

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim. 38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The current application to reopen the claim of service 
connection for cervical radiculopathy and degenerative joint 
disease was received at the RO in January 2004. 

The additional evidence consists of VA records, dated in May 
2001, showing that the veteran complained of numbness and 
tingling in fingers of each hand for over five months.    

In May 2002, a MRI revealed disc bulging at C6-7 through C4-5 
but there was no frank herniated nucleus pulposus or spinal 
cord compression. 

In May 2002, the veteran was evaluated by a private physician 
for neck and arm pain.  The veteran stated that he injured 
his neck in 1983 during service and he has had posterior neck 
pain since about 1985.  

VA records in May 2003 show that the veteran had had numbness 
and tingling of fingers in each hand for five years.  

On VA examination in May 2004, the veteran stated in 1981 
during service he injured his neck when he tried to stop an 
aircraft engine from falling.  The diagnosis was an injury of 
the cervical spine with marked limitation of motion and 
degenerative changes.  

VA records show that a cervical MRI in May 2007 revealed 
degenerative disc disease at C5-6 and C6-7.  

Analysis 

As the claim was previously denied because cervical 
radiculopathy and degenerative joint disease were not shown 
during service, as the additional evidence relates a history 
of neck injury during service with the current degenerative 
changes, the evidence tends to establish a medical nexus 
between an event in service and the current disability of the 
cervical spine, the absence of which was the basis for the 
previously denial of the claim, for these reasons, the 
additional evidence is new and material because it relates to 
the unestablished fact necessary to substantiate the claim, 
that is, evidence showing that the current disability of the 
cervical may be related to an event or injury during service, 
which raises a reasonable possibility of substantiating the 
claim. 

As the evidence is new and material, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for cervical radiculopathy and 
degenerative joint disease is reopened, and to this extent 
only the appeal is granted. 


REMAND

Although the claim of service connection for cervical 
radiculopathy and degenerative joint disease is reopened, 
further evidentiary development is required prior to deciding 
the claim of the merits. 

Accordingly, under the duty to assist, 38 C.F.R. § 3.159, the 
claim is REMANDED for the following action.

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the current disability of the 
cervical spine, radiculopathy, 
degenerative disc disease, and 
degenerative joint disease, is at least as 
likely as not related to the documented 
complaints of neck stiffness in the 
veteran's service medical records in 1982.  
The claims folder must be made available 
to the examiner for review.

The examiner is asked to comment on the 
clinical significance that X-rays of the 
cervical spine in service in 1982 were 
interpreted as normal and that in the Air 
National Guard the veteran denied any neck 
pain and stiffness or pain in the arms and 
hands from 1989 to 1993 and any medical 
problems in 1996 and 1997.  Also the 
record shows that degenerative joint 
disease by X-ray was first documented in 
November 1998 and degenerative disc 
disease by MRI was first documented in 
2002. 

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility." 
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.   

3. After the above development has been 
completed, adjudicate the claim of service 
connection on the merits, considering all 
the evidence of record.  If the claim is 
denied, furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


